Exhibit 10.1

 

TESSERA TECHNOLOGIES, INC.

 

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tessera Technologies, Inc. (the “Company”), pursuant to its 2003 Equity
Incentive Plan (the “Plan”), hereby grants to Optionee listed below
(“Optionee”), an option to purchase the number of shares of the Company’s Common
Stock set forth below (the “Option”), subject to the terms and conditions of the
Plan and this Stock Option Agreement. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Option
Agreement.

 

I. NOTICE OF STOCK OPTION GRANT

 

Optionee:   _____________________________________ Date of Stock Option
Agreement:   _____________________________________ Date of Grant:  
_____________________________________ Vesting Commencement Date:  
_____________________________________ Exercise Price per Share:  
$____________________________________ Total Number of Shares Granted:  
_____________________________________ Total Exercise Price:  
$____________________________________ Term/Expiration Date:  
_____________________________________

 

Type of Option:        ¨  Incentive Stock Option     ¨   Nonstatutory Stock
Option

 

Vesting Schedule:           The shares subject to the Option (the “Option
Shares”) shall vest according to the following indicated schedule:      ¨     
All Option Shares shall initially be unvested. Twenty-five percent of the Option
Shares shall vest on the first anniversary of the Vesting Commencement Date, and
thereafter 1/48th of the Option Shares shall vest each month on the same day of
the month as the Vesting Commencement Date, so that all of the Option Shares
shall be vested as of the fourth anniversary of the Vesting Commencement Date.  
   ¨      All Option Shares shall initially be unvested. Following the Vesting
Commencement Date, 1/48th of the Option Shares shall vest each month on the same
day of the month as the Vesting Commencement Date, so that all of the Option
Shares shall be vested as of the fourth anniversary of the Vesting Commencement
Date.      ¨      Other. See below for details:            
___________________________________________________________________________________________________________
           
___________________________________________________________________________________________________________

 

Termination Period:   This Option may be exercised, to the extent vested, for
three (3) months after Optionee ceases to be a Service Provider, or such longer
period as may be applicable upon the death or disability of Optionee as provided
herein (or, if not provided herein, then as provided in the Plan), but in no
event later than the Term/Expiration Date as provided above. In the event of the
Optionee’s change in status from Employee to Consultant or Consultant to
Employee, this Option Agreement shall remain in effect.

 

II. AGREEMENT

 

1. Grant of Option. The Company hereby grants to Optionee an Option to purchase
the number of shares of Common Stock (the “Shares”) set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”). Notwithstanding anything to the contrary anywhere else in
this Option Agreement, this grant of an Option is subject to the terms,
definitions and provisions of the Plan adopted by the Company, which is
incorporated herein by reference.

 

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code; provided, however, that to the extent that the aggregate Fair Market
Value of stock with respect to which Incentive Stock Options (within the meaning
of Code Section 422, but without regard to Code Section 422(d)), including the
Option, are exercisable for the first time by Optionee during any calendar year
(under the Plan and all other incentive stock option plans of the Company or any
Subsidiary) exceeds $100,000, such options shall be treated as not qualifying
under Code Section 422, but rather shall be treated as Nonstatutory Stock
Options to the extent required by Code Section 422. The rule set forth in the
preceding sentence shall be applied by taking options into account in the order
in which they were granted. For purposes of these rules, the Fair Market Value
of stock shall be determined as of the time the option with respect to such
stock is granted.



--------------------------------------------------------------------------------

2. Exercise of Option. This Option is exercisable as follows:

 

(a) Right to Exercise.

 

(i) This Option shall be exercisable cumulatively according to the vesting
schedule set out in the Notice of Grant. For purposes of this Stock Option
Agreement, Shares subject to this Option shall vest based on Optionee’s
continued status as a Service Provider.

 

(ii) This Option may not be exercised for a fraction of a Share.

 

(iii) In the event of Optionee’s death, disability or other termination of
Optionee’s status as a Service Provider, the exercisability of the Option is
governed by Sections 7, 8 and 9 below.

 

(iv) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.

 

(b) Method of Exercise. This Option shall be exercisable by written Notice (in
the form attached as Exhibit A). The Notice must state the number of Shares for
which the Option is being exercised, and such other representations and
agreements with respect to such shares of Common Stock as may be required by the
Company pursuant to the provisions of the Plan. The Notice must be signed by
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company. The Notice must be accompanied by payment of the Exercise Price
plus payment of any applicable withholding tax. This Option shall be deemed to
be exercised upon receipt by the Company of such written Notice accompanied by
the Exercise Price and payment of any applicable withholding tax.

 

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with all relevant provisions of law and the
requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to Optionee on the date on which the Option is exercised with
respect to such Shares.

 

3. Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit B.

 

4. Lock-Up Period. Optionee hereby agrees that if so requested by the Company or
any representative of the underwriters (the “Managing Underwriter”) in
connection with any registration of the offering of any securities of the
Company under the Securities Act, Optionee shall not sell or otherwise transfer
any Shares or other securities of the Company during the 180-day period (or such
longer period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the “Market Standoff Period”) following
the effective date of a registration statement of the Company filed under the
Securities Act; provided, however, that such restriction shall apply only to the
first registration statement of the Company to become effective under the
Securities Act that includes securities to be sold on behalf of the Company to
the public in an underwritten public offering under the Securities Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period and
these restrictions shall be binding on any transferee of such Shares.

 

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of Optionee:

 

(a) cash;

 

(b) check;

 

(c) with the consent of the Administrator, a full recourse promissory note
bearing interest (at no less than such rate as is a market rate of interest and
which then precludes the imputation of interest under the Code) and payable upon
such terms as may be prescribed by the Administrator;

 

(d) with the consent of the Administrator, from and after the Public Trading
Date, other Shares which (A) in the case of Shares acquired from the Company,
have been owned by the Holder for more than six (6) months, or the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes, on the date of surrender, and (B) have a Fair Market Value
on the date of surrender equal to the Exercise Price of the Shares as to which
the Option is being exercised;

 

(e) with the consent of the Administrator, property of any kind which
constitutes good and valuable consideration;

 

(f) with the consent of the Administrator, from and after the Public Trading
Date, delivery of a notice that the Holder has placed a market sell order with a
broker with respect to Shares then issuable upon exercise of the Options and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided, that payment of such proceeds is then made to the Company upon
settlement of such sale; or



--------------------------------------------------------------------------------

(g) with the consent of the Administrator, any combination of the foregoing
methods of payment.

 

6. Restrictions on Exercise. This Option may not be exercised until the Plan has
been approved by the stockholders of the Company. If the issuance of Shares upon
such exercise or if the method of payment for such shares would constitute a
violation of any applicable federal or state securities or other law or
regulation, then the Option may also not be exercised. The Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation before allowing the Option to be
exercised.

 

7. Termination of Relationship. If Optionee ceases to be a Service Provider
(other than by reason of Optionee’s death or the total and permanent disability
of Optionee as defined in Code Section 22(e)(3)), Optionee may exercise this
Option during the Termination Period set out in the Notice of Grant, to the
extent the Option was vested at the date on which Optionee ceases to be a
Service Provider. To the extent that the Option is not vested at the date on
which Optionee ceases to be a Service Provider, or if Optionee does not exercise
this Option within the time specified herein, the Option shall terminate.

 

8. Disability of Optionee. If Optionee ceases to be a Service Provider as a
result of his or her total and permanent disability as defined in Code Section
22(e)(3), Optionee may exercise the Option to the extent the Option was vested
at the date on which Optionee ceases to be a Service Provider, but only within
twelve (12) months from such date (and in no event later than the expiration
date of the term of this Option as set forth in the Notice of Grant). To the
extent that the Option is not vested at the date on which Optionee ceases to be
a Service Provider, or if Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.

 

9. Death of Optionee. If Optionee ceases to be a Service Provider as a result of
the death of Optionee, the vested portion of the Option may be exercised at any
time within twelve (12) months following the date of death (and in no event
later than the expiration date of the term of this Option as set forth in the
Notice of Grant) by Optionee’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance. To the extent that the Option is
not vested at the date of death, or if the Option is not exercised within the
time specified herein, the Option shall terminate.

 

10. Non-Transferability of Option. This Option may not be transferred in any
manner except by will or by the laws of descent or distribution. It may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.

 

11. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant.

 

[Signature page follows]



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.

 

 

TESSERA TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 2003 EQUITY INCENTIVE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof. Optionee hereby accepts
this Option subject to all of the terms and provisions hereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

 

Dated:                    

 

 

--------------------------------------------------------------------------------

       

[OPTIONEE]

       

Residence Address:

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

TESSERA TECHNOLOGIES, INC.

 

2003 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Tessera Technologies, Inc.

Attention: Stock Administration

 

1. Exercise of Option. Effective as of today,                     ,
            , the undersigned (“Optionee”) hereby elects to exercise Optionee’s
option to purchase              shares of the Common Stock (the “Shares”) of
Tessera Technologies, Inc. (the “Company”) under and pursuant to the Tessera
Technologies, Inc. 2003 Equity Incentive Plan (the “Plan”) and the ¨ Incentive ¨
Nonstatutory Stock Option Agreement dated                     ,             ,
(the “Option Agreement”). Capitalized terms used herein without definition shall
have the meanings given in the Option Agreement.

 

Date of Grant:

        __________________________________________________

Number of Shares as to which Option is Exercised:

        __________________________________________________

Exercise Price per Share:

        $____________

Total Exercise Price:

        $____________

Certificate to be issued in name of:

        __________________________________________________

Cash Payment delivered herewith:

   ¨    $____________

Promissory note delivered herewith:

   ¨    $____________

 

Type of Option:         ¨   Incentive Stock Option     ¨   Nonstatutory Stock
Option

 

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement. Optionee agrees
to abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
Shares subject to the Option, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 13 of the Plan.

 

Optionee shall enjoy rights as a stockholder until such time as Optionee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal hereunder. Upon such exercise, Optionee shall have no further
rights as a holder of the Shares so purchased except the right to receive
payment for the Shares so purchased in accordance with the provisions of this
Agreement, and Optionee shall forthwith cause the certificate(s) evidencing the
Shares so purchased to be surrendered to the Company for transfer or
cancellation.

 

4. Optionee’s Rights to Transfer Shares.

 

(a) Company’s Right of First Refusal. Before any Shares held by Optionee or any
permitted transferee (each, a “Holder”) may be sold, pledged, assigned,
hypothecated, transferred, or otherwise disposed of (each, a “Transfer”), the
Company or its assignee(s) shall have a right of first refusal to purchase the
Shares proposed to be Transferred on the terms and conditions set forth in this
Section (the “Right of First Refusal”).

 

(i) Notice of Proposed Transfer. In the event any Holder desires to Transfer any
Shares, the Holder shall deliver to the Company a written notice (the “Notice”)
stating: (w) the Holder’s bona fide intention to sell or otherwise Transfer such
Shares; (x) the name of each proposed purchaser or other transferee (“Proposed
Transferee”); (y) the number of Shares to be Transferred to each Proposed
Transferee; and (z) the bona fide cash price or other consideration for which
the Holder proposes to Transfer the Shares (the “Offered Price”), and the Holder
shall offer such Shares at the Offered Price to the Company or its assignee(s).

 

(ii) Exercise of Right of First Refusal. Within thirty (30) days after receipt
of the Notice, the Company and/or its assignee(s) may elect in writing to
purchase all, but not less than all, of the Shares proposed to be Transferred to
any one or more of the Proposed Transferees. The purchase price will be
determined in accordance with subsection (iii) below.



--------------------------------------------------------------------------------

(iii) Purchase Price. The purchase price (“Purchase Price”) for the Shares
repurchased under this Section shall be the Offered Price. If the Offered Price
includes consideration other than cash, the cash equivalent value of the
non-cash consideration shall be determined by the Board of Directors of the
Company in good faith.

 

(iv) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), or by any combination
thereof within thirty (30) days after receipt of the Notice or in the manner and
at the times mutually agreed to by the Company and the Holder.

 

(v) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be Transferred are not purchased by the Company and/or its assignee(s) as
provided in this Section, then the Holder may sell or otherwise Transfer such
Shares to that Proposed Transferee at the Offered Price or at a higher price,
provided that such sale or other Transfer is consummated within one hundred
twenty (120) days after the date of the Notice and provided further that any
such sale or other Transfer is effected in accordance with any applicable
securities laws and the Proposed Transferee agrees in writing that the
provisions of this Section shall continue to apply to the Shares in the hands of
such Proposed Transferee. If the Shares described in the Notice are not
Transferred to the Proposed Transferee within such 120-day period, a new Notice
shall be given to the Company, and the Company and/or its assignees shall again
be offered the Right of First Refusal as provided herein before any Shares held
by the Holder may be sold or otherwise Transferred.

 

(b) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section notwithstanding, the Transfer of any or all of the Shares during
Optionee’s lifetime or upon Optionee’s death by will or intestacy to Optionee’s
Immediate Family or a trust for the benefit of Optionee’s Immediate Family shall
be exempt from the Right of First Refusal. As used herein, “Immediate Family”
shall mean spouse, lineal descendant or antecedent, father, mother, brother or
sister or stepchild (whether or not adopted). In such case, the transferee or
other recipient shall receive and hold the Shares so Transferred subject to the
provisions of this Section (including the Right of First Refusal) and there
shall be no further Transfer of such Shares except in accordance with the terms
of this Section.

 

(c) Termination of Right of First Refusal. The Right of First Refusal shall
terminate as to all Shares upon a sale of Common Stock of the Company to the
general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended (a “Public Offering”).

 

(d) Transfer Restrictions. Any transfer or sale of the Share is subject to
restrictions on transfer imposed by any applicable state and federal securities
laws. Any Transfer or attempted Transfer of any of the Shares not in accordance
with the terms of this Agreement shall be void and the Company may enforce the
terms of this Agreement by stop transfer instructions or similar actions by the
Company and its agents or designees.

 

5. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

6. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by state or federal securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND RIGHT OF FIRST REFUSAL OPTIONS HELD BY THE ISSUER OR ITS
ASSIGNEE(S) AS SET FORTH IN THE EXERCISE NOTICE BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST
REFUSAL ARE BINDING ON TRANSFEREES OF THESE SHARES.

 

(b) Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.



--------------------------------------------------------------------------------

7. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

8. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or committee thereof that is responsible for the
administration of the Plan (the “Administrator”), which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Administrator shall be final and binding on the Company and on Optionee.

 

9. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

11. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

12. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares, as well as any applicable withholding tax.

 

13. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan, the Option Agreement and the Investment
Representation Statement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof.

 

Accepted by:

 

Submitted by:

TESSERA TECHNOLOGIES, INC.   OPTIONEE

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

[Optionee]

Its:

 

 

--------------------------------------------------------------------------------

               

Address:

           

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE

   :   

__________________

COMPANY

   :   

Tessera Technologies, Inc.

SECURITY

   :   

Common Stock

AMOUNT:

   __________________

DATE

   :   

__________________

 

In connection with the purchase of the above-listed shares of Common Stock (the
“Securities”) of Tessera Technologies, Inc. (the “Company”), the undersigned
(the “Optionee”) represents to the Company the following:

 

(a) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).

 

(b) Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee’s representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future. Optionee
further understands that the Securities must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available. Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities. Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company and any other legend required under applicable state
securities laws.

 

(c) Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to Optionee, the exercise will be exempt from
registration under the Securities Act. In the event the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, ninety (90) days thereafter (or such longer period as any market
stand-off agreement may require) the Securities exempt under Rule 701 may be
resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including: (1) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of Securities being sold during any three (3)
month period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144, if applicable.

 

In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two (2) years, the satisfaction of the conditions set forth
in sections (1), (2), (3) and (4) of the paragraph immediately above.

 

(d) Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Optionee understands that no assurances can be given that any
such other registration exemption will be available in such event.

 

Signature of Optionee:

 

--------------------------------------------------------------------------------

[Optionee]

 

Date:                    , 200    



--------------------------------------------------------------------------------

TESSERA TECHNOLOGIES, INC.

 

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Early Exercise Permitted

 

Tessera Technologies, Inc. (the “Company”), pursuant to its 2003 Equity
Incentive Plan (the “Plan”), hereby grants to the Optionee listed below
(“Optionee”), an option to purchase the number of shares of the Company’s Common
Stock set forth below, subject to the terms and conditions of the Plan and this
Stock Option Agreement. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Stock Option Agreement.

 

I. NOTICE OF STOCK OPTION GRANT

 

Optionee:  

__________________________________________

Date of Stock Option Agreement:  

__________________________________________

Date of Grant:  

__________________________________________

Vesting Commencement Date:  

__________________________________________

Exercise Price per Share:  

$__________________________________________

Total Number of Shares Granted:  

__________________________________________

Total Exercise Price:  

$__________________________________________

Term/Expiration Date:  

__________________________________________

 

Type of Option:       ¨   Incentive Stock Option     ¨   Nonstatutory Stock
Option

 

Exercise Schedule: ¨ Same as Vesting Schedule x Early Exercise Permitted

 

Vesting Schedule:    This Option is exercisable immediately, in whole or in
part, conditioned upon Optionee entering into a Restricted Stock Purchase
Agreement with respect to any unvested Shares. The Shares subject to this Option
shall vest and/or be released from the Company’s Repurchase Option, as set forth
in the Restricted Stock Purchase Agreement attached hereto as Exhibit C-1,
according to the following schedule:      All option shares shall initially be
unvested. Following the vesting commencement date, 1/48th of the option shares
shall vest each month on the same day of the month as the vesting commencement
date, so that all of the option shares shall be vested as of the fourth
anniversary of the vesting commencement date. Termination Period:    This Option
may be exercised, to the extent vested, for three (3) months after Optionee
ceases to be a Service Provider, or such longer period as may be applicable upon
the death or disability of Optionee as provided herein (or, if not provided
herein, then as provided in the Plan), but in no event later than the
Term/Expiration Date as provided above. In the event of the Optionee’s change in
status from Employee to Consultant or Consultant to Employee, this Option
Agreement shall remain in effect.

 

II. AGREEMENT

 

1. Grant of Option. The Company hereby grants to the Optionee an Option to
purchase the number of shares of Common Stock (the “Shares”) set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”). Notwithstanding anything to the contrary anywhere
else in this Option Agreement, this grant of an Option is subject to the terms,
definitions and provisions of the Plan adopted by the Company, which is
incorporated herein by reference.

 

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code; provided, however, that to the extent that the aggregate Fair Market
Value of stock with respect to which Incentive Stock Options (within the meaning
of Code Section 422, but without regard to Code Section 422(d)), including the
Option, are exercisable for the first time by the Optionee during any calendar
year (under the Plan and all other incentive stock option plans of the Company
or any Subsidiary) exceeds $100,000, such options shall be treated as not
qualifying under Code Section 422, but rather shall be treated as Nonstatutory
Stock Options to the extent required by Code Section 422. The rule set forth in
the preceding sentence shall be applied by taking options into account in the
order in which they were granted. For purposes of these rules, the Fair Market
Value of stock shall be determined as of the time the option with respect to
such stock is granted.



--------------------------------------------------------------------------------

2. Exercise of Option. This Option is exercisable as follows:

 

(a) Right to Exercise.

 

(i) This Option shall be exercisable cumulatively according to the vesting
schedule set out in the Notice of Grant. Alternatively, at the election of the
Optionee, this Option may be exercised in whole or in part at any time as to
Shares which have not yet vested. For purposes of this Stock Option Agreement,
Shares subject to this Option shall vest based on Optionee’s continued status as
a Service Provider. Vested Shares shall not be subject to the Company’s
Repurchase Option (as set forth in the Restricted Stock Purchase Agreement).

 

(ii) As a condition to exercising this Option for unvested Shares, the Optionee
shall execute the Restricted Stock Purchase Agreement.

 

(iii) This Option may not be exercised for a fraction of a Share.

 

(iv) In the event of Optionee’s death, disability or other termination of the
Optionee’s status as a Service Provider, the exercisability of the Option is
governed by Sections 7, 8 and 9 below.

 

(v) In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in the Notice of Grant.

 

(b) Method of Exercise. This Option shall be exercisable by written Notice (in
the form attached as Exhibit A). The Notice must state the number of Shares for
which the Option is being exercised, and such other representations and
agreements with respect to such shares of Common Stock as may be required by the
Company pursuant to the provisions of the Plan. The Notice must be signed by the
Optionee and, together with an executed copy of the Restricted Stock Purchase
Agreement, if applicable, shall be delivered in person or by certified mail to
the Secretary of the Company. The Notice and Restricted Stock Purchase Agreement
must be accompanied by payment of the Exercise Price plus payment of any
applicable withholding tax. This Option shall be deemed to be exercised upon
receipt by the Company of such written Notice and Restricted Stock Purchase
Agreement, if applicable, accompanied by the Exercise Price and payment of any
applicable withholding tax.

 

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with all relevant provisions of law and the
requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 

3. Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit B.

 

4. Lock-Up Period. Optionee hereby agrees that if so requested by the Company or
any representative of the underwriters (the “Managing Underwriter”) in
connection with any registration of the offering of any securities of the
Company under the Securities Act, Optionee shall not sell or otherwise transfer
any Shares or other securities of the Company during the 180-day period (or such
longer period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the “Market Standoff Period”) following
the effective date of a registration statement of the Company filed under the
Securities Act; provided, however, that such restriction shall apply only to the
first registration statement of the Company to become effective under the
Securities Act that includes securities to be sold on behalf of the Company to
the public in an underwritten public offering under the Securities Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period and
these restrictions shall be binding on any transferee of such Shares.

 

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

(a) cash;

 

(b) check;

 

(c) with the consent of the Administrator, a full recourse promissory note
bearing interest (at no less than such rate as is a market rate of interest and
which then precludes the imputation of interest under the Code) and payable upon
such terms as may be prescribed by the Administrator;

 

(d) with the consent of the Administrator, from and after the Public Trading
Date, other Shares which (A) in the case of Shares acquired from the Company,
have been owned by the Holder for more than six (6) months, or the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes, on the date of surrender, and (B) have a Fair Market Value
on the date of surrender equal to the Exercise Price of the Shares as to which
the Option is being exercised;

 

(e) with the consent of the Administrator, property of any kind which
constitutes good and valuable consideration;



--------------------------------------------------------------------------------

(f) with the consent of the Administrator, from and after the Public Trading
Date, delivery of a notice that the Holder has placed a market sell order with a
broker with respect to Shares then issuable upon exercise of the Options and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided, that payment of such proceeds is then made to the Company upon
settlement of such sale; or

 

(g) with the consent of the Administrator, any combination of the foregoing
methods of payment.

 

6. Restrictions on Exercise. This Option may not be exercised until the Plan has
been approved by the stockholders of the Company. If the issuance of Shares upon
such exercise or if the method of payment for such shares would constitute a
violation of any applicable federal or state securities or other law or
regulation, then the Option may also not be exercised. The Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation before allowing the Option to be
exercised.

 

7. Termination of Relationship. If Optionee ceases to be a Service Provider
(other than by reason of the Optionee’s death or the total and permanent
disability of the Optionee as defined in Code Section 22(e)(3)), Optionee may
exercise this Option during the Termination Period set out in the Notice of
Grant, to the extent the Option was vested at the date on which Optionee ceases
to be a Service Provider. To the extent that the Option is not vested at the
date on which Optionee ceases to be a Service Provider, or if Optionee does not
exercise this Option within the time specified herein, the Option shall
terminate.

 

8. Disability of Optionee. If Optionee ceases to be a Service Provider as a
result of his or her total and permanent disability as defined in Code Section
22(e)(3), Optionee may exercise the Option to the extent the Option was vested
at the date on which Optionee ceases to be a Service Provider, but only within
twelve (12) months from such date (and in no event later than the expiration
date of the term of this Option as set forth in the Notice of Grant). To the
extent that the Option is not vested at the date on which Optionee ceases to be
a Service Provider, or if Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.

 

9. Death of Optionee. If Optionee ceases to be a Service Provider as a result of
the death of Optionee, the vested portion of the Option may be exercised at any
time within twelve (12) months following the date of death (and in no event
later than the expiration date of the term of this Option as set forth in the
Notice of Grant) by Optionee’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance. To the extent that the Option is
not vested at the date of death, or if the Option is not exercised within the
time specified herein, the Option shall terminate.

 

10. Non-Transferability of Option. This Option may not be transferred in any
manner except by will or by the laws of descent or distribution. It may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

 

11. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant.

 

12. Restrictions on Shares. Optionee hereby agrees that Shares purchased upon
the exercise of the Option shall be subject to such terms and conditions as the
Administrator shall determine in its sole discretion, including, without
limitation, restrictions on the transferability of Shares, the right of the
Company to repurchase Shares, and a right of first refusal in favor of the
Company with respect to permitted transfers of Shares. Such terms and conditions
may, in the Administrator’s sole discretion, be contained in the Exercise Notice
with respect to the Option or in such other agreement as the Administrator shall
determine and which the Optionee hereby agrees to enter into at the request of
the Company.



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.

 

TESSERA TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 2003 EQUITY INCENTIVE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof. Optionee hereby accepts
this Option subject to all of the terms and provisions hereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

 

Dated:                     

     

--------------------------------------------------------------------------------

       

[OPTIONEE]

       

Residence Address:

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

TESSERA TECHNOLOGIES, INC.

 

2003 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Tessera Technologies, Inc.

Attention: Stock Administration

 

1. Exercise of Option. Effective as of today,             ,             , the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
             shares of the Common Stock (the “Shares”) of Tessera Technologies,
Inc. (the “Company”) under and pursuant to the Tessera Technologies, Inc. 2003
Equity Incentive Plan (the “Plan”) and the ¨ Incentive ¨ Nonstatutory Stock
Option Agreement dated             ,             , (the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.

 

    Date of Grant:

         ___________________________________________

    Number of Shares as to which Option is Exercised:

         ___________________________________________

    Exercise Price per Share:

         $___________

    Total Exercise Price:

         $___________

    Certificate to be issued in name of:

         ___________________________________________

    Cash Payment delivered herewith:

  ¨      $___________

    Promissory note delivered herewith:

  ¨      $___________

 

Type of Option:        ¨  Incentive Stock Option    ¨  Nonstatutory Stock Option

 

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement. Optionee agrees
to abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
Shares subject to the Option, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 13 of the Plan.

 

Optionee shall enjoy rights as a stockholder until such time as Optionee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal hereunder. Upon such exercise, Optionee shall have no further
rights as a holder of the Shares so purchased except the right to receive
payment for the Shares so purchased in accordance with the provisions of this
Agreement, and Optionee shall forthwith cause the certificate(s) evidencing the
Shares so purchased to be surrendered to the Company for transfer or
cancellation.

 

4. Optionee’s Rights to Transfer Shares

 

(a) Company’s Right of First Refusal. Before any Shares held by Optionee or any
permitted transferee (each, a “Holder”) may be sold, pledged, assigned,
hypothecated, transferred, or otherwise disposed of (each, a “Transfer”), the
Company or its assignee(s) shall have a right of first refusal to purchase the
Shares proposed to be Transferred on the terms and conditions set forth in this
Section (the “Right of First Refusal”).

 

(i) Notice of Proposed Transfer. In the event any Holder desires to Transfer any
Shares, the Holder shall deliver to the Company a written notice (the “Notice”)
stating: (w) the Holder’s bona fide intention to sell or otherwise Transfer such
Shares; (x) the name of each proposed purchaser or other transferee (“Proposed
Transferee”); (y) the number of Shares to be Transferred to each Proposed
Transferee; and (z) the bona fide cash price or other consideration for which
the Holder proposes to Transfer the Shares (the “Offered Price”), and the Holder
shall offer such Shares at the Offered Price to the Company or its assignee(s).

 

(ii) Exercise of Right of First Refusal. Within thirty (30) days after receipt
of the Notice, the Company and/or its assignee(s) may elect in writing to
purchase all, but not less than all, of the Shares proposed to be Transferred to
any one or more of the Proposed Transferees. The purchase price will be
determined in accordance with subsection (iii) below.



--------------------------------------------------------------------------------

(iii) Purchase Price. The purchase price (“Purchase Price”) for the Shares
repurchased under this Section shall be the Offered Price. If the Offered Price
includes consideration other than cash, the cash equivalent value of the
non-cash consideration shall be determined by the Board of Directors of the
Company in good faith.

 

(iv) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), or by any combination
thereof within thirty (30) days after receipt of the Notice or in the manner and
at the times mutually agreed to by the Company and the Holder.

 

(v) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be Transferred are not purchased by the Company and/or its assignee(s) as
provided in this Section, then the Holder may sell or otherwise Transfer such
Shares to that Proposed Transferee at the Offered Price or at a higher price,
provided that such sale or other Transfer is consummated within one hundred
twenty (120) days after the date of the Notice and provided further that any
such sale or other Transfer is effected in accordance with any applicable
securities laws and the Proposed Transferee agrees in writing that the
provisions of this Section and the Restricted Stock Purchase Agreement, if
applicable, shall continue to apply to the Shares in the hands of such Proposed
Transferee. If the Shares described in the Notice are not Transferred to the
Proposed Transferee within such 120-day period, a new Notice shall be given to
the Company, and the Company and/or its assignees shall again be offered the
Right of First Refusal as provided herein before any Shares held by the Holder
may be sold or otherwise Transferred.

 

(b) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section notwithstanding, the Transfer of any or all of the Shares during
the Optionee’s lifetime or upon the Optionee’s death by will or intestacy to the
Optionee’s Immediate Family or a trust for the benefit of the Optionee’s
Immediate Family shall be exempt from the Right of First Refusal. As used
herein, “Immediate Family” shall mean spouse, lineal descendant or antecedent,
father, mother, brother or sister or stepchild (whether or not adopted). In such
case, the transferee or other recipient shall receive and hold the Shares so
Transferred subject to the provisions of this Section (including the Right of
First Refusal) and the Restricted Stock Purchase Agreement, if applicable, and
there shall be no further Transfer of such Shares except in accordance with the
terms of this Section.

 

(c) Termination of Right of First Refusal. The Right of First Refusal shall
terminate as to all Shares upon a sale of Common Stock of the Company to the
general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended (a “Public Offering”).

 

(d) Transfer Restrictions. Any transfer or sale of the Shares is subject to
restrictions on transfer imposed by any applicable state and federal securities
laws. Any Transfer or attempted Transfer of any of the Shares not in accordance
with the terms of this Agreement shall be void and the Company may enforce the
terms of this Agreement by stop transfer instructions or similar actions by the
Company and its agents or designees.

 

5. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

6. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by state or federal securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND RIGHT OF FIRST REFUSAL OPTIONS HELD BY THE ISSUER OR ITS
ASSIGNEE(S) AS SET FORTH IN THE EXERCISE NOTICE BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST
REFUSAL ARE BINDING ON TRANSFEREES OF THESE SHARES.

 

(b) Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.



--------------------------------------------------------------------------------

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 

7. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

8. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or committee thereof that is responsible for the
administration of the Plan (the “Administrator”), which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Administrator shall be final and binding on the Company and on Optionee.

 

9. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

11. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

12. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares, as well as any applicable withholding tax.

 

13. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan, the Option Agreement, the Investment
Representation Statement and the Restricted Stock Purchase Agreement, if
applicable, constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and Optionee
with respect to the subject matter hereof.

 

Accepted by:

 

Submitted by:

TESSERA TECHNOLOGIES, INC.   OPTIONEE

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

[Optionee]

Its:

 

 

--------------------------------------------------------------------------------

           

Address:

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE

   :     

COMPANY

   :   

TESSERA TECHNOLOGIES, INC.

SECURITY

   :   

COMMON STOCK

AMOUNT

   :     

DATE

   :     

 

In connection with the purchase of the above-listed shares of Common Stock (the
“Securities”) of Tessera Technologies, Inc. (the “Company”), the undersigned
(the “Optionee”) represents to the Company the following:

 

(a) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).

 

(b) Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee’s representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future. Optionee
further understands that the Securities must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available. Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities. Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company and any other legend required under applicable state
securities laws.

 

(c) Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to the Optionee, the exercise will be exempt
from registration under the Securities Act. In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such longer period as any
market stand-off agreement may require) the Securities exempt under Rule 701 may
be resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including: (1) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of Securities being sold during any three (3)
month period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144, if applicable.

 

In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two (2) years, the satisfaction of the conditions set forth
in sections (1), (2), (3) and (4) of the paragraph immediately above.

 

(d) Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Optionee understands that no assurances can be given that any
such other registration exemption will be available in such event.

 

Signature of Optionee:        

 

--------------------------------------------------------------------------------

   

[Optionee]

 

Date:             ,             

 



--------------------------------------------------------------------------------

EXHIBIT C-1

 

TESSERA TECHNOLOGIES, INC.

 

2003 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT is made between              (the
“Purchaser”) and Tessera Technologies, Inc. (the “Company”), as of             ,
            .

 

RECITALS

 

(1) Pursuant to the exercise of the Option granted to Purchaser under the
Company’s 2003 Equity Incentive Plan and pursuant to the Stock Option Agreement
(the “Option Agreement”) dated             ,             , by and between the
Company and Purchaser with respect to such grant, which Option Agreement is
hereby incorporated by reference, Purchaser has elected to purchase             
of those shares which have not become vested under the vesting schedule set
forth in the Option Agreement (“Unvested Shares”). The Unvested Shares and the
shares subject to the Option Agreement which have become vested are sometimes
collectively referred to herein as the “Shares”.

 

(2) As required by the Option Agreement, as a condition to Purchaser’s election
to exercise the option, Purchaser must execute this Restricted Stock Purchase
Agreement, which sets forth the rights and obligations of the parties with
respect to Shares acquired upon exercise of the Option.

 

1. Repurchase Option.

 

(a) If Purchaser ceases to be a Service Provider (as defined in the Company’s
2003 Equity Incentive Plan) for any reason, including for cause, death, and
disability, the Company shall have the right and option to purchase from
Purchaser, or Purchaser’s personal representative, as the case may be, all of
Purchaser’s Unvested Shares as of the date on which Purchaser ceases to be a
Service Provider at the exercise price paid by Purchaser for such Shares in
connection with the exercise of the Option (the “Repurchase Option”).

 

(b) The Company may exercise its Repurchase Option by delivering, personally or
by registered mail, to Purchaser (or his or her transferee or legal
representative, as the case may be), within ninety (90) days of the date on
which Purchaser ceases to be a Service Provider, a notice in writing indicating
the Company’s intention to exercise the Repurchase Option and setting forth a
date for closing not later than thirty (30) days from the mailing of such
notice. The closing shall take place at the Company’s office. At the closing,
the holder of the certificates for the Unvested Shares being transferred shall
deliver the stock certificate or certificates evidencing the Unvested Shares,
and the Company shall deliver the purchase price therefor.

 

(c) At its option, the Company may elect to make payment for the Unvested Shares
to a bank selected by the Company. The Company shall avail itself of this option
by a notice in writing to Purchaser stating the name and address of the bank,
date of closing, and waiving the closing at the Company’s office.

 

(d) If the Company does not elect to exercise the Repurchase Option conferred
above by giving the requisite notice within ninety (90) days following the date
on which Purchaser ceases to be a Service Provider, the Repurchase Option shall
terminate.

 

(e) One hundred percent (100%) of the Unvested Shares shall initially be subject
to the Repurchase Option. The Unvested Shares shall be released from the
Repurchase Option in accordance with the Vesting Schedule set forth in the
Notice of Grant until all Shares are released from the Repurchase Option.
Fractional Shares shall be rounded to the nearest whole share.

 

2. Transferability of the Shares; Escrow.

 

(a) Purchaser hereby authorizes and directs the secretary of the Company, or
such other person designated by the Company from time to time, to transfer the
Unvested Shares as to which the Repurchase Option has been exercised from
Purchaser to the Company.

 

(b) To insure the availability for delivery of Purchaser’s Unvested Shares upon
repurchase by the Company pursuant to the Repurchase Option under Section 1,
Purchaser hereby appoints the secretary, or any other person designated by the
Company from time to time as escrow agent, as its attorney-in-fact to sell,
assign and transfer unto the Company, such Unvested Shares, if any, repurchased
by the Company pursuant to the Repurchase Option and shall, upon execution of
this Agreement, deliver and deposit with the secretary of the Company, or such
other person designated by the Company from time to time, the share
certificate(s) representing the Unvested Shares, together with the stock
assignment duly endorsed in blank, attached hereto as Exhibit C-2. The Unvested
Shares and stock assignment shall be held by the secretary in escrow, pursuant
to the Joint Escrow Instructions of the Company and Purchaser attached as
Exhibit C-3 hereto, until the Company exercises its Repurchase Option as
provided in Section 1, until such Unvested Shares are vested, or until such time
as this Agreement no longer is in effect. As a further condition to the
Company’s obligations under this Agreement, the spouse of Purchaser, if any,
shall execute and deliver to the Company the Consent of Spouse attached hereto
as Exhibit C-4. Upon vesting of the Unvested Shares, the escrow agent shall
promptly deliver to Purchaser the certificate or certificates representing such
Shares in the escrow agent’s possession belonging to Purchaser, and the escrow
agent shall be discharged of all further obligations hereunder; provided,
however, that the escrow agent shall nevertheless retain such certificate or
certificates as escrow agent if so required pursuant to other restrictions
imposed pursuant to this Agreement.



--------------------------------------------------------------------------------

(c) The Company, or its designee, shall not be liable for any act it may do or
omit to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

 

(d) Transfer or sale of the Shares is subject to restrictions on transfer
imposed by any applicable state and federal securities laws. Any transferee
shall hold such Shares subject to all the provisions hereof and the Exercise
Notice executed by Purchaser with respect to any Unvested Shares purchased by
Purchaser and shall acknowledge the same by signing a copy of this Agreement.
Any transfer or attempted transfer of any of the Shares not in accordance with
the terms of this Agreement shall be void and the Company may enforce the terms
of this Agreement by stop transfer instructions or similar actions by the
Company and its agents or designees.

 

3. Ownership, Voting Rights, Duties. This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Purchaser, except as
specifically provided herein.

 

4. Legends. The share certificate evidencing the Shares issued hereunder shall
be endorsed with the following legend (in addition to any legend required under
applicable state securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

 

5. Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
to reflect any stock split, stock dividend or other change in the Shares which
may be made by the Company after the date of this Agreement.

 

6. Notices. Notices required hereunder shall be given in person or by registered
mail to the address of Purchaser shown on the records of the Company, and to the
Company at its principal executive office.

 

7. Survival of Terms. This Agreement shall apply to and bind Purchaser and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

8. Section 83(b) Elections.

 

(a) Election for Unvested Shares Purchased Pursuant to a Nonstatutory Stock
Option. Purchaser hereby acknowledges that he or she has been informed that,
with respect to the exercise of a Nonstatutory Stock Option for Unvested Shares,
that unless an election is filed by Purchaser with the Internal Revenue Service
and, if necessary, the proper state taxing authorities, within thirty (30) days
of the purchase of the Shares, electing pursuant to Section 83(b) of the Code
(and similar state tax provisions if applicable) to be taxed currently on any
difference between the purchase price of the Shares and their Fair Market Value
on the date of purchase, there will be a recognition of taxable income to the
Optionee, measured by the excess, if any, of the fair market value of the
Shares, at the time the Company’s Repurchase Option lapses over the purchase
price for the Shares. Optionee represents that Optionee has consulted any tax
consultant(s) Optionee deems advisable in connection with the purchase of the
Shares or the filing of the Election under Section 83(b) and similar tax
provisions.

 

(b) Election for Unvested Shares Purchased Pursuant to an Incentive Stock
Option. Purchaser hereby acknowledges that he or she has been informed that,
with respect to the exercise of an Incentive Stock Option for Unvested Shares,
that unless an election is filed by Purchaser with the Internal Revenue Service
and, if necessary, the proper state taxing authorities, within thirty (30) days
of the purchase of the Shares, electing pursuant to Section 83(b) of the Code
(and similar state tax provisions if applicable) to be taxed currently on any
difference between the purchase price of the Shares and their Fair Market Value
on the date of purchase, there will be a recognition of income to the Purchaser,
for alternative minimum tax purposes, measured by the excess, if any, of the
fair market value of the Shares at the time the Company’s Repurchase Option
lapses over the purchase price for the Shares. Purchaser represents that
Purchaser has consulted any tax consultant(s) Purchaser deems advisable in
connection with the purchase of the Shares or the filing of the Election under
Section 83(b) and similar tax provisions.

 

PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF PURCHASER
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON PURCHASER’S
BEHALF.

 

9. Representations. Purchaser has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Purchaser is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Purchaser understands that Purchaser (and not the Company) shall be
responsible for his or her own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.



--------------------------------------------------------------------------------

Purchaser represents that he or she has read this Agreement and is familiar with
its terms and provisions. Purchaser hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under this Agreement.

 

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

 

TESSERA TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

PURCHASER

 

--------------------------------------------------------------------------------

Address:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT C-2

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,                     , hereby sell, assign and transfer
unto                                                              
(            ) shares of the Common Stock of Tessera Technologies, Inc.
registered in my name on the books of said corporation represented by
Certificate No.          herewith and do hereby irrevocably constitute and
appoint                                                               to
transfer the said stock on the books of the within named corporation with full
power of substitution in the premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Purchase Agreement between Tessera Technologies, Inc. and
the undersigned dated                     ,         .

 

Dated:             ,             

 

Signature:

 

 

--------------------------------------------------------------------------------

 

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Restricted Stock Purchase Agreement,
without requiring additional signatures on the part of Purchaser.



--------------------------------------------------------------------------------

EXHIBIT C-3

 

JOINT ESCROW INSTRUCTIONS

 

            ,         

Tessera Technologies, Inc.

Attn: Secretary

 

As Escrow Agent for both Tessera Technologies, Inc. (the “Company”) and the
undersigned purchaser of stock of the Company (the “Purchaser”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Purchase Agreement (“Agreement”) between
the Company and the undersigned, in accordance with the following instructions:

 

1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
Repurchase Option set forth in the Agreement, the Company shall give to
Purchaser and you a written notice specifying the number of shares of stock to
be purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Company. Purchaser and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or a combination thereof) for the number of shares of stock being
purchased pursuant to the exercise of the Company’s Repurchase Option.

 

3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute, with respect
to such securities, all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.

 

4. Upon written request of Purchaser, but no more than once per calendar year,
unless the Company’s Repurchase Option has been exercised, you will deliver to
Purchaser a certificate or certificates representing the number of shares of
stock as are not then subject to the Company’s Repurchase Option. Within one
hundred twenty (120) days after Purchaser ceases to be a Service Provider, you
will deliver to Purchaser a certificate or certificates representing the
aggregate number of shares held or issued pursuant to the Agreement and not
purchased by the Company or its assignees pursuant to exercise of the Company’s
Repurchase Option.

 

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

 

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

 

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.



--------------------------------------------------------------------------------

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
addresses set forth on the signature page hereto or at such other addresses as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto.

 

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding that
body of law pertaining to conflicts of law.



--------------------------------------------------------------------------------

TESSERA TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Address:

3099 Orchard Drive

San Jose, CA 95134

PURCHASER:

 

 

--------------------------------------------------------------------------------

Address:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ESCROW AGENT:

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

Secretary, Tessera Technologies, Inc.

 

Address:

3099 Orchard Drive

San Jose, CA 95134



--------------------------------------------------------------------------------

EXHIBIT C-4

 

CONSENT OF SPOUSE

 

I,                             , spouse of                         , have read
and approve the Restricted Stock Purchase Agreement dated                 ,
        , between my spouse and Tessera Technologies, Inc. In consideration of
granting of the right to my spouse to purchase shares of Tessera Technologies,
Inc. set forth in the Restricted Stock Purchase Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Restricted Stock
Purchase Agreement insofar as I may have any rights in said Restricted Stock
Purchase Agreement or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Restricted
Stock Purchase Agreement.

 

Dated:             ,                       

--------------------------------------------------------------------------------